Citation Nr: 0427024	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by tremors, due to an undiagnosed illness.  

4.  Entitlement to special monthly pension based on the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1960 
to April 1968, from October 1982 to October 1986, and from 
September 1990 to June 1991.  In particular, from September 
1990 to May 1991, the veteran served in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  Specifically, by a January 1998 rating action, the 
RO denied the issue of entitlement to special monthly pension 
based on the need for aid and attendance.  Also, by a 
December 1998 rating action, the RO denied the issues of 
entitlement to service connection for hypertension, a skin 
disorder due to an undiagnosed illness, and tremors due to an 
undiagnosed illness.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in May 2000, the veteran 
testified that he believed that he developed a skin disorder 
as a result of materials that he used to decontaminate trucks 
during his Persian Gulf service.  See, e.g., hearing 
transcript (T.) at 9-12.  The RO has not adjudicated the 
issue of entitlement to service connection for a skin 
disorder on a direct basis.  This matter is referred to the 
RO for appropriate action.  

The issue of entitlement to special monthly pension by reason 
of the need for aid and attendance will be addressed in the 
Remand portion of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's hypertension is not related to his active 
military duty.  

3.  The veteran's dermatological symptoms have been 
associated with diagnosed skin disorders, including 
dermatitis, keloid scars, folliculitis, and acne rosacea.  

4.  The veteran's tremors have been associated with his 
psychiatric disorder.  (By a December 2000 rating action, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD) and awarded a 100 percent evaluation to this 
disability, effective from December 1992.)  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active 
military duty and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A skin disorder is not the result of an undiagnosed 
illness for compensation purposes.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2003).  

3.  A disability manifested by tremors is not the result of 
an undiagnosed illness for compensation purposes.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.317 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in January 2004 in the present case, the RO 
specifically informed the veteran of the type of evidence 
necessary to support his service connection claims.  Also, 
the RO notified him that VA would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  Further, the veteran was advised of the 
attempts made to obtain evidence and was asked to provide 
authorization for the release of any additional private 
medical records.  In addition, the veteran was asked to 
identify any additional information concerning his records so 
that VA could try to obtain them.  

The December 1998 and March 1999 rating decisions, the March 
1999 and September 1999 statements of the case, and the 
December 2000 and March 2004 supplemental statements of the 
case notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denials.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations during the current appeal.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's service connection claims.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Hypertension

A.  Factual Background

According to the service medical records, at a March 1983 
treatment session for a left elbow contusion, the veteran was 
found to have a blood pressure reading of 140/90.  At a 
September 1985 treatment session for an acute situational 
reaction, he was found to have a blood pressure reading of 
140/90.  Subsequent blood pressure readings taken were 
determined to be 132/96 later in September 1985 and 130/80 in 
January 1986.  In addition, at the re-deployment examination 
conducted in April 1991, the veteran denied ever having 
experienced high or low blood pressure.  That evaluation 
determined that the veteran had a blood pressure reading of 
122/82.  

According to relevant post-service medical records, in 
February 1993, the veteran underwent a VA general medical 
examination.  His blood pressure was found to be 150/88.  The 
examiner did not diagnose hypertension.  

VA and private medical records reflect the following blood 
pressure readings:  162/92 in June 1994, 160/97 in September 
1995, and 185/111 (in the left arm) and 197/108 (in the right 
arm) in November 1996.  Thereafter, in March 1997, the 
veteran underwent another VA general medical examination.  An 
initial blood pressure reading taken at that time was found 
to be 140/100.  Five minutes later, his blood pressure was 
determined to be 130/90.  

At a September 1998 VA outpatient treatment session, the 
veteran was found to have a blood pressure reading of 160/92.  
The examiner diagnosed hypertension.  At a private outpatient 
treatment session conducted several days later in the same 
month, the veteran was found to have a blood pressure reading 
of 189/123.  

In May 2002, the veteran had blood pressure of 152/89.  The 
examiner concluded that the veteran had hypertension which 
was secondary to noncompliance with his medication.  The 
examiner instructed the veteran to take his medicine, to get 
his blood pressure rechecked, and to follow a low-salt diet.  

At a September 2002 VA outpatient treatment session, the 
veteran had a blood pressure reading of 153/81.  In pertinent 
part, the examiner provided an impression of systolic 
hypertension, instructed the veteran to continue taking his 
current medicine for this disorder, and also prescribed new 
medication.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
hypertension became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that his currently diagnosed 
hypertension originated in his active military duty.  See, 
e.g., May 2000 hearing transcript (T.) at 16-18.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred 
hypertension as a result of his active military duty.  

In this regard, the Board acknowledges that service medical 
records reflect episodes of elevated blood pressure readings 
of 140/90 in March 1983 and 140/90 in September 1985.  
Significantly, however, subsequent blood pressure readings 
taken in service were determined to be 132/96 later in 
September 1985, 130/80 in January 1986, and 122/82 at the 
re-deployment examination conducted in April 1991.  

Furthermore, although after service the veteran had elevated 
blood pressure readings of 150/88 in February 1993, 162/92 in 
June 1994, 160/97 in September 1995, 185/111 (in the left 
arm) and 197/108 (in the right arm) in November 1996, and 
140/100 in March 1997, he was not actually diagnosed as 
having hypertension until the September 1998 VA outpatient 
treatment session (at which time he was found to have a blood 
pressure reading of 160/92).  Moreover, the first episode of 
an elevated blood pressure reading is dated in February 1993, 
which is almost two years after the veteran's discharge from 
active military duty.  

Significantly, the claims folder contains no competent 
evidence associating the veteran's hypertension with his 
active military duty.  As the Board has discussed in this 
decision, the first competent evidence of a diagnosis of this 
disorder is dated in September 1998, approximately 7 years 
after the veteran's separation from service.  In this regard, 
the Board acknowledges that relevant post-service medical 
records dated prior to September 1998 reflect evidence of 
elevated blood pressure readings.  Importantly, however, the 
earliest of these reports reflecting an elevated blood 
pressure reading is dated in February 1993, which is almost 
two years after the veteran's discharge from active military 
duty.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed hypertension with his service.  Thus, 
while a clear diagnosis of hypertension has been made, the 
fact remains that the claims folder does not contain 
competent evidence associating such a diagnosed disability 
with the veteran's service (on a direct or presumptive 
basis).  Without competent evidence of an association between 
a diagnosed disability and active duty, service connection 
for the disorder cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is against the 
claim for service connection for hypertension, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Undiagnosed Illnesses

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. 
§ 3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during 
the Persian Gulf War, or to a 
degree of 10 percent or more 
not later than December 31, 
2006; and 
(ii)	by history, physical 
examination, and laboratory 
tests cannot be attributed to 
any known clinical diagnosis. 
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. * * *  
 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.   
 
(c)	Compensation shall not be paid under 
this section: (1)	if there is 
affirmative evidence that an undiagnosed 
illness was not incurred during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2)  if 
there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3)	if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs.   
 
(d)	For purposes of this section: (1)
	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  (2)	the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, an additional law was 
passed amending the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.  

Specifically, in the present case, the veteran's service 
personnel records, including his DD Form 214, Certificate Of 
Release Or Discharge From Active Duty (DD 214), show that he 
served on active military duty from September 1990 to June 
1991 in support of Operation Desert Shield/Desert Storm.  
During that time, and specifically from September 1990 to May 
1991, the veteran served in Southwest Asia.  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., 
had active military service in the Southwest Asia theater of 
operations during the Gulf War).  38 C.F.R. § 3.317.  

A.  A Skin Disorder

1.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a skin disorder.  At the April 
1991 re-deployment examination, the veteran denied ever 
having experienced skin diseases.  The clinical evaluation 
completed at that time demonstrated normal skin.  According 
to a May 1991 questionnaire from the military Preventive 
Medicine Service, the veteran stated that he had not had any 
rash, skin infection, or sores.  

At the February 1993 VA general medical examination, the 
veteran did not describe any dermatological symptoms.  The 
evaluation did not demonstrate any such pathology except for 
the presence of a small crusted area (approximately one 
millimeter in diameter) on the veteran's left nasal bridge.  
The examiner diagnosed possible actinic keratosis of the left 
nasal bridge.  (In this regard, the Board notes that, by an 
August 1993 rating action, the RO granted service connection, 
and assigned a noncompensable evaluation, for a residual scar 
from removal of a boil or pimple from the nose, effective 
from December 1992.)  

At the March 1997 VA general medical examination, the veteran 
made no complaints regarding his skin.  This evaluation 
demonstrated that the veteran had "a lot" of bruises on his 
arms and that he had a "fiery red" face during the 
interview but that the color subsided during the meeting.  
The examiner diagnosed status post removal of a mole from the 
nose.  

In April 1997, the veteran underwent a VA post-traumatic 
stress disorder (PTSD) examination.  The report of this 
evaluation provides a notation that the veteran's medical 
problems included a pruritic skin rash.  

In December 1998, the veteran underwent a VA miscellaneous 
neurological disorders examination.  In the report of this 
evaluation, the examiner noted that the veteran's past 
medical history included an undiagnosed rash.  

In January 1999, the veteran sought VA outpatient treatment 
for complaints of a rash on his hand, legs, and face.  Two 
days later in the same month, the veteran underwent a VA skin 
diseases (other than scars) examination.  At that time, he 
reported that, since 1991, he experiences (approximately 
three times per year) a pruritic eruption (characterized by 
red papules) of his legs and knots on his upper arms.  A 
physical examination demonstrated atrophic "punched-out" 
varioliform scars over his legs (particularly in lower legs), 
no primary lesions, an 8 millimeter soft moveable cyst on the 
left hand, many excoriations over the upper arms, and a small 
erythematous scaling patch over the right forearm (which is 
KOH negative).  

The examiner concluded that the veteran had scars on his 
lower legs without primary lesions and that the differential 
diagnosis includes resolved or healing neurotic excoriations, 
prurigo, and (less likely) vasculitis and other factial 
dermatitis.  The examiner stated that he was unable to 
provide a definite diagnosis of the veteran's primary 
eruption (regarding the outbreaks on his legs and arms) but 
felt that the rash on the veteran's right forearm represents 
"merely a small patch of dermatitis secondary to dry skin."  
In addition, the examiner diagnosed cysts of the left dorsal 
hand (with differential diagnoses of epidermal inclusion cyst 
versus lipoma) and nummular dermatitis of the right forearm.  

A physical examination conducted at a VA outpatient treatment 
session in September 2002 demonstrated rosacea on the 
veteran's face, a two-centimeter wide hard-raised nodular 
which involved a slightly reddish lesion with clear definite 
margins extending laterally in the midline in the lower 
sternal area, a small two to three centimeter whitish area in 
the middle of the chest area which was somewhat-raised and 
which appeared to be an old scar, and multiple furuncles of 
two to three millimeters mostly over the back.  The examiner 
provided an impression of a nodular lesion in the sternal 
area of uncertain etiology.  In the following month, the 
veteran received VA outpatient treatment for keloid scars 
likely secondary to folliculitis as well as acne rosacea.  

2.  Analysis

Throughout the current appeal in the present case, the 
veteran has claimed that he has dermatological symptoms (to 
include rashes) which are manifestations of an undiagnosed 
illness that he developed as a result of his service in the 
Southwest Asia theater of operations during the Gulf War.  
See, e.g., T. at 12-13.  

In this regard, the Board acknowledges that the report of the 
December 1998 VA miscellaneous neurological disorders 
examination included the notation that the veteran's past 
medical history included an undiagnosed rash.  Also, the 
examiner who conducted the January 1999 VA skin diseases 
(other than scars) examination stated that he was unable to 
provide a definite diagnosis of the veteran's primary 
eruption (regarding the outbreaks on his legs and arms).  

Significantly, however, this examiner did concludes that the 
rash on the veteran's right forearm represents "merely a 
small patch of dermatitis secondary to dry skin."  In 
addition, a VA medical record dated in September 2002 
reflected outpatient treatment for diagnosed rosacea (of the 
veteran's face).  Furthermore, in the following month, the 
veteran received VA outpatient treatment for keloid scars 
likely secondary to folliculitis as well as acne rosacea.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's dermatological 
symptoms have been associated with diagnosed skin disorders 
(including dermatitis, keloid scars, folliculitis, and acne 
rosacea), there is no legal entitlement to consider under the 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a skin disorder, due to an undiagnosed illness, must 
fail.  As the Board has discussed in this decision, the 
veteran's dermatological symptoms have not been attributed by 
examiners to a undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
On the contrary, the examiners who opined on the cause of the 
veteran's complaints have attributed them to specific, 
identifiable disability, i.e., dermatitis, keloid scars, 
folliculitis, and acne rosacea.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim for service connection for a skin 
disorder, due to an undiagnosed illness must be denied as a 
matter of law.  



B.  A Disability Manifested By Tremors

1.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
tremors.  At the April 1991 re-deployment examination, the 
veteran denied ever having experienced neurological problems 
such as neuritis and paralysis.  The clinical evaluation 
completed at that time demonstrated a normal neurological 
system.  

At the February 1993 VA general medical examination, the 
veteran did not describe any neurological symptoms including 
tremors.  The evaluation did not demonstrate any such 
pathology.  

A VA outpatient treatment record dated in November 1993 
included the veteran's complaints of tremors.  Also, in 
January 1994, the veteran complained of a coarse tremor since 
June 1991.  

In a report of a VA outpatient psychological treatment 
session dated in April 1994, the examiner noted that a prior 
record dated in November 1993 documented the presence of a 
tremor which was more pronounced on the left side.  In the 
April 1994 report, the examiner also stated the fact that the 
veteran's tremor was not noted at the February 1993 
examination "may indicate recent etiology rather than 
factors directly associated with Persian Gulf events."  

At a follow-up VA outpatient psychological evaluation 
completed in May 1994, the veteran complained of a tremor in 
his left upper extremity since returning home from the 
Persian Gulf.  At a VA outpatient treatment session completed 
one month later in June 1994, the veteran described a history 
of "trembling" since late 1991.  He reported that this 
symptom worsens when he is in public or when he is nervous.  
He denied slowness of moving, balance, or walking.  Following 
an examination, the examiner provided an impression of 
occasional physiologic tremor.  

At a VA psychosocial and industrial survey completed in 
October 1996, the veteran complained of a "left side 
tremor."  The examining psychiatrist assured him that he did 
not have Parkinson's disease.  

At the March 1997 VA general medical examination, the veteran 
described a tremor of his left hand.  No neurological 
pathology was shown on examination.  The examiner diagnosed a 
chronic primary tremor.  

Subsequently, in December 1998, the veteran underwent a VA 
miscellaneous neurological disorders examination.  At that 
time, he complained of a primarily left arm tremor which 
began after his return home from the Persian Gulf War and 
which worsens with anxiety or stressful situations.  He noted 
that the tremors are chronic (exist when he is at rest or 
when he tries to perform an activity) and fluctuate in 
severity.  Also, he described the tremors as so severe as to 
prevent him from doing household chores such as cleaning, 
preparing food, or tying his shoes.  He stated that the 
tremors are unresponsive to medications.  In addition, he 
explained that his tremors are not associated with 
neurological problems such as headaches, nausea, vomiting, 
weakness of the arms and legs, or numbness of the arms and 
legs but that they are associated with stressful situations 
and seem to worsen by stress or exacerbations of his PTSD 
symptoms.  

The examiner observed that the veteran appeared anxious, 
intermittently had difficulty maintaining his train of 
thought, and had a very coarse tremor on his left which waxed 
and waned throughout the evaluation, which in particular 
appeared to decrease in intensity when he was distracted, and 
which was present at rest with posture and intention.  
Following a neurological evaluation which was essentially 
normal, the veteran diagnosed a tremor of the left upper 
extremity.  Further, the examiner expressed his belief that 
the veteran's tremor is non-physiologic and an exacerbation 
of his underlying psychiatric state.  The examiner 
specifically stated that the veteran's tremor "is unlikely 
to be secondary to a neurologic base."  



2.  Analysis

Throughout the current appeal in the present case, the 
veteran has claimed that he has neurological symptoms (to 
include tremors) which are manifestations of an undiagnosed 
illness that he developed as a result of his service in the 
Southwest Asia theater of operations during the Gulf War.  
See, e.g., T. at 13-16.  Furthermore, at the VA miscellaneous 
neurological disorders examination conducted in December 
1998, the veteran explained that his tremors are chronic, 
fluctuate in severity, and are unresponsive to medications.  

The Board acknowledges these assertions.  Significantly, 
however, at the December 1998 VA miscellaneous neurological 
disorders examination, the veteran himself admitted that his 
tremors are not related to neurological problems such as 
headaches, nausea, vomiting, weakness of the arms and legs, 
or numbness of the arms and legs but that they are, instead, 
associated with stressful situations and seem to worsen by 
stress or exacerbations of his PTSD symptoms.  Significantly, 
the examiner who conducted this examination concluded that 
the veteran's tremor is an exacerbation of his underlying 
psychiatric state.  The examiner specifically stated that the 
veteran's tremor "is unlikely to be secondary to a 
neurologic base."  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  As the Board has discussed in this decision, 
the veteran's tremors have been associated with his 
psychiatric condition.  Further, medical records reflect 
diagnoses of PTSD.  In fact, by a December 2000 rating 
action, the RO granted service connection for PTSD and 
awarded a 100 percent evaluation to this disability, 
effective from December 1992.  Consequently, the Board must 
conclude that there is no legal entitlement to consider under 
the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a disability manifested by tremors, due to an undiagnosed 
illness, must fail.  As the Board has discussed in this 
decision, the veteran's tremors have not been attributed by 
examiners to a undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
On the contrary, the examiners who opined on the cause of the 
veteran's complaints have attributed them to a specific, 
identifiable disability, i.e., his psychiatric disability 
(which has been defined as PTSD).  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim for service connection for a disability 
manifested by tremors, due to an undiagnosed illness must be 
denied as a matter of law.  


ORDER

Service connection for hypertension is denied.  

Service connection for a skin disorder, due to an undiagnosed 
illness, is denied.  

Service connection for a disability manifested by tremors, 
due to an undiagnosed illness, is denied.  


REMAND

Increased pension is payable to a veteran by reason of need 
for aid and attendance.  38 U.S.C.A. § 1521(d), (e) (West 
2002); 38 C.F.R. § 3.351(a)(1) (2003).  The need for aid and 
attendance is defined as the state of being helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(b) (2003).  A veteran will be considered to 
be in need of regular aid and attendance if he or she:  

(1)  is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less in both eyes or concentric 
contraction of the visual field to 
5 degrees or less, or 

(2)  is a patient in a nursing home 
because of mental or physical incapacity, 
or 

(3)  establishes a factual need for aid 
and attendance under the criteria set for 
in 38 C.F.R. § 3.352(a).  

38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2003).  

The following criteria will be used in determining the need 
for regular aid and attendance under 38 C.F.R. § 3.351(c) 
(3):  

(1)  inability of the claimant to dress 
or undress himself (herself) or to keep 
himself (herself) ordinarily clean  and 
presentable, 

(2)  frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (which does not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.), 

(3)  inability of the claimant to feed 
himself (herself) through loss of 
coordination of the upper extremities or 
through extreme weakness, 

(4)  inability to attend to the wants of 
nature, or

(5)  incapacity (physical or mental) 
which requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to his 
or her daily environment.  

38 C.F.R. § 3.352(a) (2003).  The term "bedridden" will be 
a proper basis for the determination.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is suchs as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

At the May 2000 personal hearing in the present case, the 
veteran testified that he cannot clean his home, cook for 
himself, or tie his shoes.  T. at 19-21.  According to the 
veteran's testimony, he does not "dare mess around a stove . 
. . [or he would] burn . . . [his] house down."  T. at 20.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accord a pertinent VA 
examination to determine whether, in fact, he is in need of 
regular aid and attendance.  A remand of the veteran's claim 
for special monthly pension based on the need for aid and 
attendance is necessary, therefore, to accord him such an 
evaluation.  The examination conducted pursuant to this 
Remand should include a discussion of the relevant criteria 
with which to adjudicate the veteran's claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA aid and 
attendance/housebound examination to 
determine whether the veteran is so 
helpless as to need the regular aid and 
attendance of another person.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss the presence or absence of the 
following factors:  the inability of the 
veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (which does not include the 
adjustment of appliances that normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); the inability of the 
veteran to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; the inability 
to attend to the wants of nature; the 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment; and an actual requirement to 
be confined to bed.  

2.  The RO should re-adjudicate the issue 
of entitlement to entitlement to special 
monthly pension based on the need for aid 
and attendance.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



